REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Index to Form 10-K December 31, 2007 Part I Page No. Item 1– Business 4 Item 1a – Risk Factors 9 Item 2– Properties 9 Item 3– Legal Proceedings 10 Item 4– Submission of Matters to a Vote of Security Holders (Partners) 10 Part II Item 5– Market for the Registrant’s “Limited Partnership Units” and Related Unitholder Partnership Matters 10 Item 6– Selected Consolidated Financial Data 11 Item 7– Management Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7a – Quantitative and Qualitative Disclosures About Market Risk 22 Item 8– Consolidated Financial Statements and Supplementary Data 26 Item 9– Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 Item 9a – Controls and Procedures 60 Item 9b – Other Information 60 Part III Item 10 – Directors, Executive Officers and Corporate Governance 60 Item 11 – Executive Compensation 62 Item 12 – Security Ownership of Certain Beneficial Owners and Management, and Related Stockholder Matters 63 Item 13 – Certain Relationships and Related Transactions, and Director Independence 63 Item 14 – Principal Accountant Fees & Services 63 Part IV Item 15 – Exhibits, Financial Statements and Schedules 64 Signatures 65 Certifications 67 1 UNITED STATES SECURITIES
